DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in this application.
Claims 1-3, 6, 8-12 and 17-19 are currently amended.
No new IDS has been filed.

Response to Arguments
The previous 103 rejections to the claims 1-19 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-19 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 10 and 19,

Rangasamy et al. (US 2016/0124742 A1) teaches an environment in which developers can systematically develop highly scalable applications made up of mocroservices. An API gateway having one or more application wherein applications –e.g. see, [0051], [0052], [0085], [0105] of Rangasamy.

Goldfarb et al. (US 2017/0364700 A1) teaches an authorization engine that: accesses a database of security policies for each of the services, generates a risk profile for the request based on the context data of the request and one or more of the security policies in the database; -e.g. see, [0198], [0231]-[0232] of Goldfarb.

Canning et al. (US 2014/0157351 A1) teaches wherein the selected security workflow includes sending one or more verification communications to the user device –e.g. see, [0049] of Canning.


However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1, 10 and 19 specific to the other limitations combination with:

intercepting a request for the associated microservice sent over a communication network from a user device, wherein the request includes data regarding a user context of the request;
an enriched token wherein the token is enriched based on the user context data associated with profile information of a user of the user device, 
signing the enriched token using a private key associated with at least one other microservice, and 
sending the signed token to the at least one other microservice wherein the at least one other microservice verifies that the token is valid and from the associated microservice based on the signature by the microgateway sidecar.

Dependent claims 2-9 and 11-18 are allowed as they depend from allowable independent claim 1 or 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495